     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 1 of 43 Page ID #:3000



1      WILLIAM PATE (SB # 45734)
       William.pate@nlrb.gov
2
       STEPHANIE CAHN (SB # 189277)
3      Stephanie.cahn@nlrb.gov
       MOLLY KAGEL (SB # 304328)
4
       Molly.kagel@nlrb.gov
5      National Labor Relations Board, Region 21
       312 North Spring Street, 10th Floor
6
       Los Angeles, CA 90012
7      Telephone: (213) 894-6512
       Facsimile: (213) 894-2778
8
9      Attorneys for Petitioner
10                                UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12
13     WILLIAM B. COWEN, Regional                    Case No.: 2:21-cv-05683
14     Director of Region 21 of the National
       Labor Relations Board, for and on behalf
15     of the NATIONAL LABOR                         MEMORANDUM OF POINTS AND
16     RELATIONS BOARD,                              AUTHORITIES IN SUPPORT OF
                                       Petitioner,   PETITION FOR TEMPORARY
17                                                   INJUNCTION UNDER SECTION 10(j)
       v.
18                                                   OF THE NATIONAL LABOR
       MASON-DIXON INTERMODAL D/B/A                  RELATIONS ACT, AS AMENDED
19     UNIVERSAL INTERMODAL                          [29 U.S.C. § 160(j)]
20     SERVICES, SOUTHERN COUNTIES
       EXPRESS, INC., ROADRUNNER                     Date: August 23, 2021
21     INTERMODAL SERVICES, LLC., AND                Time: 9:00 a.m.
22     UNIVERSAL TRUCKLOAD, INC.,                    Courtroom: First Street Courthouse
                            Respondents.                        Courtroom 7C, 7th Floor
23
24
25
26
27
28
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 2 of 43 Page ID #:3001



1                                  TABLE OF CONTENTS
2      I. INTRODUCTION …………………...………………………..…………………1
3      II. THE STATUTORY SCHEME FOR INJUNCTIVE RELIEF ……………....3
4            A.   Likelihood of Success on the Merits ………….……………………...4
5            B.   Irreparable Harm, Balancing of the Equities, and the Public
6                 Interest ………………………………………………………………...5
7      III. STATEMENT OF FACTS …………………………………………...………..6
8            A.   Respondents are Engaged in the Same Industry and Owned by
9                 the Same Parent Company ………………………………………...…6
10           B.   The Unit Overwhelmingly Supported and Voted For the Union .....8
11           C.   Respondents’ Aggressive Anti-Union Response Resulted in a
12                Myriad of Unlawful Conduct, Including the Discharge of Two
13                Leading Union Supporters…………………………….. .…….…........9
14           D.   Immediately After the Union Election, Respondents Retaliated by
15                Drastically Reducing the Unit’s Workload and
16                Hours……………………………………….........................................12
17           E.   Without Warning, Respondents Abruptly Closed the Compton
18                Facility and Laid Off the Unit Employees ...………… …...……….13
19           F.   Respondents Lay Off All Company Drivers at Universal Truckload
20                and Roadrunner After They Were Exposed to and Expressed
21                Interest in the Union………………………………………………….14
22           G.   Respondents Have Refused to Bargain with the Union Over
23                the Closure of the Compton Facility and the Layoff of the Unit
24                Employees and Have Refused to Provide the Union with Necessary
25                and Relevant Information ……......…………………………………..15
26           H.   Respondents’ Actions Undermined Union Support in the Unit
27                and Quashed Organizing Efforts at Other Facilities ……………….16
28

                                              -i-
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 3 of 43 Page ID #:3002



1      IV. ARGUMENT…………………………………………………………………..17
2            A.   There Is a Strong Likelihood of Success that Respondent
3                 Violated Section 8(a)(1), (3), and (5) of the Act .……..…….…........17
4                 i.     Respondents Constitute a Single Employer and Alter-Egos
5                        of One Another ……………………………………….………..17
6                 ii.    Respondents Unlawfully Interrogated Employees about
7                        Their Union Support………………………………………......18
8                 iii.   Respondents Unlawfully Solicitated Grievances and
9                        Promised Benefits ….………………………………………….18
10                iv.    Respondents Terminated Mallard and Ledesma for
11                       Their Union Support…………………………………….….....19
12                v.     Respondents Unlawfully Closed the Compton Facility
13                       and Laid off the Unit……………………………………..……21
14                vi.    Respondents Laid Off the UT and RR Employees to
15                       Quash Union Support ………………………………........……23
16                vii.   Respondents Have Continually Bargained in Bad Faith
17                       with the Union ..………………………………….………..…..23
18           C.   Interim Relief is Necessary to Prevent Irreparable Harm to the
19                Employees’ Statutory Rights and to Protect the Efficacy of the
20                Board’s Final Order.………………………………………………..25
21     V. CONCLUSION …………………………………………………………..……35
22
23
24
25
26
27
28

                                              - ii -
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 4 of 43 Page ID #:3003



1                                  TABLE OF AUTHORITIES
2
3      Federal Cases
4      Aguayo v. Quadrtech Corp., 129 F.Supp.2d 1273 (C.D. Cal. 2000)……………….23, 29
5      Aguayo v. Tomco Carburetor Co., 853 F.2d 744 (9th Cir. 1988)………26, 27, 30, 33, 34
6      Alliance for the Wild Rockies v. Cotrell, 632 F.3d 1127 (9th Cir. 2011)……………...3, 4
7      Angle v. Sacks, 382 F.2d 655 (10th Cir. 1967)……………………………...26, 28, 29, 30
8      Arlook v. S. Lichtenberg & Co., 952 F.2d 367 (11th Cir. 1992)……………………28, 34
9      Asseo v. Bultman Enters., Inc., 913 F. Supp. 89 (D.P.R. 1995)………………………..27
10     Asseo v. Pan Am. Grain Co., 805 F.2d 23 (1st Cir. 1986)…………………………28, 34
11     Bernstein v. Carter & Sons Freightways, Inc., 983 F. Supp. 994 (D. Kan. 1997)……..29
12     Bloedorn v. Francisco Foods, Inc., 276 F.3d 270 (7th Cir. 2001)………………….26, 34
13     Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd.,
14        598 3d 30 (2d Cir. 2010)……………………………………………………………...4
15     Denholm v. Smyrna Ready Mix Concrete, 2021 WL 297571 (E.D. Ky. 2021)…….29, 33
16     Dunbar v. Carrier Corp., 66 F. Supp. 2d 346 (N.D.N.Y. 1999)……………………….29
17     Eisenberg v. Wellington Hall Nursing Home, Inc., 651 F.2d 902 (3d Cir. 1981)….30, 31
18     Electrical Workers v. NLRB, 426 F.2d 1243 (D.C. Cir. 1970)…………………………28
19     Fibreboard Paper Prod. Corp. v. NLRB, 379 U.S. 203 (1964)………………………...22
20     First National Maintenance Corp. v. NLRB, 452 U.S. 666 (1981)…………………….22
21     Frankl v. HTH Corp. (Frankl I), 650 F.3d 1334
22           (9th Cir. 2011)……………………………………….3, 4, 5, 17, 25, 26, 28, 29, 34
23     Frankl v. HTH Corp. (Frankl II), 693 F.3d 1051 (9th Cir. 2012)……………….…20, 30
24     Franks Bros. Co. v. NLRB, 321 U.S. 702 (1944)………………………………………28
25     Golden Day Schools, Inc. v. NLRB, 644 F.2d 834 (9th Cir. 1981)………………...20, 22
26     Gottfried v. Frankel, 818 F.2d 485 (6th Cir. 1987)……………………………………34
27     Healthcare Emp. Local 399 v. NLRB, 463 F.3d 909 (9th Cir. 2006)………….19, 20, 22
28     Hirsch v. Dorsey Trailers, 147 F.3d 243 (3d Cir. 1998)………………………………34

                                               - iii -
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 5 of 43 Page ID #:3004



1      Hooks v. Ozburn-Hessey Logistics, LLC, 775 F. Supp. 2d 1029
2            (W.D. Tenn. 2011)……………………….…………………………………32, 33
3      Hubbel v. Patrish LLC, 903 F. Supp. 2d 813 (E.D. Mo. 2012)………………………..31
4      Kaynard v. Palby Lingerie, Inc., 625 F.2d 1047 (2d Cir. 1980)……………….26, 30, 31
5      Lineback v. Irving Ready-Mix, Inc., 653 F.3d 566 (7th Cir. 2011)…………………….27
6      Louisiana-Pacific Corp. v. NLRB, 858 F.2d 576 (9th Cir. 1988)………………………28
7      Maram v. Universidad Interamericana, 722 F.2d 953 (1st Cir. 1983………………….33
8      Mattina v. Chinatown Carting Corp., 290 F. Supp. 2d 386 (S.D.N.Y. 2003)………….33
9      Miller v. California Pacific Medical Center, 19 F.3d 449 (9th Cir. 1994)………3, 4, 5, 6
10     Muffley v. Spartan Mining Co., 570 F.3d 534 (4th Cir. 2009)……………………...33, 34
11     Penello v. United Mine Workers, 88 F. Supp. 935 (D.D.C. 1950)……………………...31
12     NLRB v. Acme Industrial Co., 385 U.S. 432 (1967)…………………………………....24
13     NLRB v. C & C Plywood Corp., 385 U.S. 421 (1967)………………………………….27
14     NLRB v. DA Clothing Co., 159 F.3d 1352 (3d Cir. 1998)……………………………...18
15     NLRB v. Electro-Voice, 83 F.3d 1559 (7th Cir. 1996)……………………...25, 26, 27, 31
16     NLRB v. Katz, 369 U.S. 736 (1962)…………………………………………………….23
17     NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1 (1937)………………….…25, 27-28
18     NLRB v. Link-Belt Co., 311 U.S. 584 (1941)…………………………………………..26
19     NLRB v. Teamsters Local No. 439, Int'l Bhd. of Teamsters, AFL-CIO,
20        175 3d 1173 (9th Cir. 1999)…………………………………………………………25
21     NLRB v. Transp. Mgmt. Corp., 462 U.S. 393 (1983)………………………………19, 25
22     NLRB v. Truitt Manufacturing Co., 351 U.S. 149 (1956)……………………………...24
23     Norelli v. HTH Corp., 699 F. Supp. 2d 1176 (D. Haw. 2010)……………………..32, 33
24     Overstreet v. Gunderson Rail Servs., LLC, 587 Fed. App’x 379 (9th Cir. 2014)……...31
25     Overstreet v. One Call Locators Ltd., 46 F. Supp. 3d 918 (D. Ariz. 2014)………..25, 32
26     Overstreet v. Shamrock Foods Co., 2016 WL 8505125 (D. Ariz. 2016)………………27
27     Overstreet v. Shamrock Foods Co., 679 F. App’x 561 (9th Cir. 2017)………………..26
28

                                               - iv -
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 6 of 43 Page ID #:3005



1      Overstreet v. Thomas Davis Medical Centers, P.C.,
2            9 F.Supp.2d 1162 (D. Ariz. 1997)………………………………….…………..31
3      Overstreet ex rel. NLRB v. El Paso Disposal, LP, 625 F.3d 844 (5th Cir. 2010)….….34
4      Pascarell v. Vibra Screw Inc., 904 F.2d 8741 (3d Cir. 1990)……………………..27, 33
5      Pate v. Bodega Latina Corporation, 2015 WL 12661924 (C.D. Cal. 2015)……….…33
6      Paulsen v. PrimeFlight Aviation Servs., Inc., 718 F. App’x 42 (2d Cir. 2017)…….…32
7      Portland Willamette Co. v. NLRB, 534 F.2d 1331 (9th Cir. 1976)……………………25
8      Power Inc. v. NLRB, 40 F.3d 409 (D.C. Cir. 1994)……………………………….......26
9      Pye v. Excel Case Ready, 238 F.3d 69 (1st Cir. 2001)…………….25, 26, 27, 30, 31, 34
10     Radio & Television Broad. Technicians Loc. Union 1264 v.
11           Broad. Serv. of Mobile, Inc., …380 U.S. 255 (1965)……………………………17
12     Radio Officers' Union v. NLRB, 347 U.S. 17 (1954)………………………………25, 27
13     Rose Hills Mortuary v. NLRB, 203 F.3d 832 (9th Cir. 1999)………………………….20
14     Rubin v. American Reclamation, Inc., 2012 WL 3018335 (C.D. Cal. 2012)………….26
15     Rubin v. Hospital of Barstow, 2016 WL 4547152 (C.D. Cal. 2016)………………29, 34
16     Rubin v. Vista Del Sol Health Services, 80 F. Supp. 3d 1058
17           (C.D. Cal. 2015)…..…………………………………………….…..25, 29, 30, 33
18     Rubin v. Vista del Sol Health Services, Inc., 2015 WL 306292
19           (C.D. Cal. Jan. 22, 2015)……………………………..…………………………32
20     Schaub v. W. Mich. Plumbing & Heating, Inc., 250 F.3d 962
21           (6th Cir. 2001)..........................................................................................26, 29, 30
22     Scott v. Stephen Dunn & Associates, 241 F.3d 652 (9th Cir. 2001)……….3, 4, 5, 30, 31
23     Seeler v. The Trading Port, Inc., 517 F.2d 33 (2d Cir. 1975)…………………………31
24     Shamrock Cartage, Inc., 2018 WL 6528432 (S.D. Ohio 2018)………………………32
25     Sharp v. Webco Indus., Inc., 225 F.3d 1130 (10th Cir. 2000)…………………….26, 30
26     Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966)………………...20
27     Silverman v. Whittal & Shon, 1986 WL 15735 (S.D.N.Y. 1986)…………………27, 30
28     Small v. Avanti Health Sys., LLC, 661 F.3d 1180 (9th Cir. 2011)………………...28, 29

                                                                -v-
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 7 of 43 Page ID #:3006



1      Textile Workers Union v. Darlington Mfg. Co., 380 U.S. 263 (1965)…………….….21
2      United Nurses Assocs. of Cal. v. NLRB, 871 F.3d 767 (9th Cir. 2017)………………32
3      Univ. of Tex. v. Camenisch, 451 U.S. 390 (1981)……………………………………..4
4      Walsh v. Mountain View Care & Rehab. Ctr., LLC, 2019 WL 2865891
5            (M.D. Pa. July 2, 2019)……………….……………………………………….32
6      Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)………………3
7
8      Board Cases
9      Canton, Carp's, Inc., 125 NLRB 483 (1959)………………………………………...17
10     Cofab, Inc., 322 NLRB 162 (1996) ..………………………………………………..18
11     Electrolux Home Products, Inc., 368 NLRB No. 34 (2019)…………………..…20, 21
12     Family Laundry, Inc., 121 NLRB 1619………………………………………………17
13     Int’l Shipping Agency, Inc., 369 NLRB No. 79 (2020)……………………….21, 29, 31
14     Island Architectural Woodwork, Inc. & Verde Demountable Partitions, Inc.,
15        Alter Egos & Ne. Reg'l Council of Carpenters, 364 NLRB No. 73
16        (Aug. 12, 2016)……………………………………………………………………18
17     Martin Marietta, 214 NLRB 646 (1974)……………………………………………...14
18     Metro One Loss Prevention Services, 356 NLRB 89 (2010)…………………………18
19     Montgomery Ward & Co., 316 NLRB 12483 (1995)………………………………...23
20     Ohio Power Co., 216 NLRB 987 (1975)……………………………………………..24
21     Overton Markets, Inc., 142 NLRB 615 (1961)……………………………………….17
22     Pacific Design Center, 339 NLRB 415 (2003)……………………………………….19
23     Perfect T.V., Inc., 134 NLRB 575 (1961)………………………………….…………17
24     Reliance Electric Co., 191 NLRB 44 (1971)…………………………………………19
25     Rossmore House Hotel, 269 NLRB 1176 (1984)……………………………………..18
26     Sakrete of Northern California, Inc., 137 NLRB 1220 (1963)………………………..17
27     Stoody Co., 320 NLRB 18 (1995)……………………………………………………..18
28     Thesis Painting, Inc., 365 NLRB No. 142 (2017)……………………………………22

                                               - vi -
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 8 of 43 Page ID #:3007



1      T-Mobile USA, Inc., 368 NLRB No. 81 (Sept. 30, 2019)…………………………….19
2      V.I.P. Radio, Inc., 128 NLRB 113……………………………………………………17
3      Wright Line, 251 NLRB 1083 (1980)……………………………………………..19, 21
4
5      Federal Statutes
6      29 U.S.C. § 151……………………………………………………………………......25
7      29 U.S.C. § 157…………………………………………………………………..…2, 24
8      29 U.S.C. § 158(a)(1) ………………………………………………………………......2
9      29 U.S.C. § 158(a)(3) ………………………………………………………………2, 19
10     29 U.S.C. § 158(a)(5) ………………………………………………………………......2
11     29 U.S.C. § 160(j) ………………………………………………………………............1
12
13     Other
14     S. Rep. No. 105, 80th Cong., 1st Sess. at 8, 27 reprinted in 1 Leg. Hist. 414, 433
15     (LMRA 1947) ………………………………………………………………..................3
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  - vii -
     Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 9 of 43 Page ID #:3008



1                                      I.     INTRODUCTION
2            This case involves an unlawful crusade by Mason-Dixon Intermodal d/b/a
3      Universal Intermodal Services (UI); Southern Counties Express, Inc. (SCE); Roadrunner
4      Intermodal Services, LLC (RR); and Universal Truckload, Inc. (UT), collectively referred
5      to as “Respondents,” to defeat its employees’ right under Section 7 of the National Labor
6      Relations Act (Act) to form or join a union. Immediately after employees working for UI
7      (Unit) voted to join International Brotherhood of Teamsters (Union), Respondents
8      engaged in a campaign of retaliation by discharging key union activists, closing the
9      facility where the Unit voted to join the Union, and laying off all employee drivers
10     working for UI, UT, and RR. Without an immediate injunction, Respondents’ illegal
11     efforts will succeed, permanently thwarting the intent of Congress, the Board’s remedial
12     authority, and the employees’ statutory rights.
13           On behalf of the National Labor Relations Board (Board), the Regional Director
14     (RD) of Region 21 of the Board (Petitioner) seeks a preliminary injunction pursuant to
15     Section 10(j) 1 of the Act, as amended, 29 U.S.C. § 160(j) against Respondents. Petitioner
16     seeks an injunction pending the Board’s final disposition of a complaint based on the
17     unfair labor practice charges filed by the Union. On March 17, 2021, Petitioner issued a
18     Consolidated Complaint and Notice of Hearing (Complaint). (Pet. Exh. 3(a), pp. 2205-
19     32). The matters were litigated at a hearing before Board Administrative Law Judge
20     Michael A. Rosas on June 14, 2021 through June 22, 2021 and are scheduled to resume
21     on July 26, 2021, continuing on consecutive days thereafter until concluded.
22
23
       1
         Section 10(j) provides: The Board shall have power, upon issuance of a complaint as
24     provided in subsection (b) charging that any person has engaged in or is engaging in an
25     unfair labor practice, to petition any United States District Court, within any district
       wherein the unfair labor practice in question is alleged to have occurred or wherein such
26     person resides or transacts business, for appropriate temporary relief or restraining order.
27     Upon the filing of any such petition the court shall cause notice thereof to be served upon
       such person, and thereupon shall have jurisdiction to grant to the Board such temporary
28     relief or restraining order as it deems just and proper.
                                                   -1-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 10 of 43 Page ID #:3009



1          This petition is based on the substantial likelihood that the Board will find that
2    Respondents have engaged in the unlawful conduct alleged in the Complaint and that it is
3    just and proper for this Court to grant temporary injunctive relief pending a final decision
4    on the merits by the Board. The Complaint alleges that Respondents violated 29 U.S.C. §
5    158(a)(1), (3), and (5) (Section 8(a)(1), (3), and (5)) 2 of the Act, in part, by: interrogating
6    employees about union activities; soliciting employee complaints and grievances and
7    promising employees increased benefits and improved terms and conditions of
8    employment if they refrained from union activity; suspending and/or discharging Unit
9    employees Romel Mallard (Mallard) and Jonathan Ledesma (Ledesma) in late
10   November, 2019, because of their union activity; reducing work assigned to the Unit
11   because the Unit voted to be represented by the Union and doing so without providing
12   either notice to or bargaining with the Union; laying off RR and UT employees because
13   they supported the Union and because the Unit voted to be represented by the Union;
14   closing UI’s Compton facility, laying off the Unit, and moving the Unit work to SCE
15   because the Unit voted to be represented by the Union and in order to discourage
16   employees at Respondents’ other facilities from supporting or assisting the Union; laying
17   off the Unit and moving the Unit work without providing notice to or bargaining with the
18
19
     2
       Section 8(a)(1) of the Act prohibits employers from interfering with, restraining, or
20   coercing employees in the exercise of their rights guaranteed in Section 7 of the Act, 29
21   U.S.C. § 157, herein Section 7. Section 7 provides that employees shall have the right to
     self-organization, to form, join, or assist labor organizations, to bargain collectively
22   through representatives of their own choosing, and to engage in other concerted activities
23   for the purpose of collective bargaining or other mutual aid or protection, and shall also
     have the right to refrain from any or all such activities. Section 8(a)(3) of the Act makes it
24   an unfair labor practice for an employer to discriminate in regard to hire or tenure of
25   employment or any term or condition of employment in order to encourage or discourage
     membership in any labor organization. Section 8(a)(5) of the Act makes it an unfair labor
26   practice for an employer to refuse to recognize or bargain with the certified collective
27   bargaining representative of its employees, to deal directly with employees, and to
     implement changes to terms and conditions of employment without providing notice or
28   opportunity to bargain.
                                                   -2-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 11 of 43 Page ID #:3010



1    Union; refusing to bargain with the Union over the terms and conditions of employment
2    for Unit employees; and refusing to furnish the Union with requested information.
3          Based on these numerous and egregious unfair labor practices, in particular the
4    discriminatory termination of two pro-Union employees and the mass layoff of UI, RR,
5    and UT employees immediately after the Unit voted to be represented by the Union,
6    accompanied by the unlawful refusal to bargain with the Union, it is just and proper for
7    this Court to issue a preliminary injunction in order to protect employees’ statutory rights,
8    preserve the Board’s remedial authority, avoid irreparable loss of support for the Union,
9    and prevent Respondents from benefiting from their unlawful conduct.
10              II. THE STATUTORY SCHEME FOR INJUNCTIVE RELIEF
11         Section 10(j) of the Act authorizes United States district courts to grant temporary
12   injunctions that are “just and proper” pending the Board’s resolution of unfair labor
13   practice proceedings. Congress recognized that the Board’s administrative proceedings
14   often are protracted. In many instances, absent interim relief, a respondent could
15   accomplish its unlawful objective before being placed under any legal restraint. See Scott
16   v. Stephen Dunn & Associates, 241 F.3d 652, 659 (9th Cir. 2001); Miller v. California
17   Pacific Medical Center, 19 F.3d 449, 455 n.3 (9th Cir. 1994) (en banc) (quoting S. Rep.
18   No. 105, 80th Cong., 1st Sess. At 8, 27 reprinted in 1 Leg. Hist. 414, 433 (LMRA 1947)).
19         In the Ninth Circuit, district courts rely on traditional equitable principles to
20   determine if interim relief is appropriate. Frankl v. HTH Corp. (Frankl I), 650 F.3d 1334,
21   1355 (9th Cir. 2011), cert. denied 566 U.S. 904 (2012). Thus, to obtain a preliminary
22   injunction, the RD must establish (1) a likelihood of success on the merits, (2) a
23   likelihood of irreparable harm in the absence of preliminary relief, (3) that the balance of
24   equities tips in the Board’s favor, and (4) that an injunction is in the public interest. Id.,
25   citing Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 129 S.Ct. 365, 374
26   (2008). These elements are evaluated on a “sliding scale” in which the required showing
27   of likelihood of success decreases as the showing of irreparable harm increases. See
28   Alliance for the Wild Rockies v. Cotrell, 632 F.3d 1127, 1131–1134 (9th Cir. 2011).

                                                   -3-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 12 of 43 Page ID #:3011



1    When “the balance of hardships tips sharply” in the RD’s favor, the Director may
2    establish only that “serious questions going to the merits” exist so long as there is a
3    likelihood of irreparable harm and the injunction is in the public interest. Frankl I, 650
4    F.3d at 1355, quoting Alliance for the Wild Rockies, 632 F.3d at 1135. The “serious
5    questions” standard permits the district court to grant an injunction where it “cannot
6    determine with certainty that the [Regional Director] is more likely than not to prevail on
7    the merits of the underlying claims, but where the costs outweigh the benefits of not
8    granting the injunction.” Alliance for the Wild Rockies, 632 F.3d at 1133, quoting
9    Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d
10   30, 35 (2d Cir. 2010).
11   A.    Likelihood of Success on the Merits
12         Likelihood of success in a Section 10(j) proceeding “is a function of the probability
13   that the Board will issue an order determining that the unfair labor practices alleged by
14   the RD occurred and that . . . [the Ninth Circuit] would grant a petition enforcing that
15   order.” Frankl I, 650 F.3d at 1355. In evaluating the likelihood of success, “‘it is
16   necessary to factor in the district court’s lack of jurisdiction over unfair labor practices,
17   and the deference accorded to NLRB determinations by the courts of appeals.’” Id. at
18   1356, quoting Miller, 19 F.3d at 460.
19         The RD need not prove, however, that the respondent committed the alleged unfair
20   labor practices by a preponderance of the evidence as required in the underlying
21   administrative proceeding. See Scott, 241 F.3d at 662. Such a standard would
22   “improperly equat[e] ‘likelihood of success’ with ‘success.’” Univ. of Tex. v. Camenisch,
23   451 U.S. 390, 394 (1981). Rather, the RD makes a threshold showing of likelihood of
24   success by producing “some evidence” in support of the unfair labor practice charge
25   “together with an arguable legal theory.” Frankl I, 650 F.3d at 1356; see also Scott, 241
26   F.3d at 662 (RD need only show “a better than negligible chance of success”). Moreover,
27   “[a] conflict in the evidence does not preclude the RD from making the requisite showing
28   for a section 10(j) injunction.” Scott, 241 F.3d at 662. Thus, in a Section 10(j)

                                                  -4-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 13 of 43 Page ID #:3012



1    proceeding, the district court should sustain the RD’s factual allegations if they are
2    reasonable and, “‘even on an issue of law, the district court should be hospitable to the
3    views of the [RD], however novel.’” Frankl I, 650 F.3d at 1356, quoting Miller, 19 F.3d
4    at 460.
5    B.      Irreparable Harm, Balancing of the Equities, and the Public Interest
6            In applying traditional equitable principles to a Section 10(j) petition, courts must
7    consider the matter in light of the underlying purposes of Section 10(j), which are “to
8    protect the integrity of the collective bargaining process and to preserve the Board’s
9    remedial power while it processes the charge.” Miller, 19 F.3d at 459–60. In evaluating
10   the likelihood of irreparable harm to the Act’s policies and in considering the balancing
11   of equities, district courts must “take into account the probability that declining to issue
12   the injunction will permit the alleged[] unfair labor practices to reach fruition and thereby
13   render meaningless the Board’s remedial authority.” Id.; see also Frankl I, 650 F.3d at
14   1362.
15           Likely irreparable injury is established in a Section 10(j) case if “a likely unfair
16   labor practice is shown along with a present or impending deleterious effect of the likely
17   unfair labor practice that would likely not be cured by later relief.” Frankl I, 650 F.3d at
18   1362. The RD can make the requisite showing of likely irreparable harm either through
19   evidence that such harm is occurring, see, e.g., Scott, 241 F.3d at 667, 668, or from
20   “inferences from the nature of the particular unfair labor practice at issue [which] remain
21   available.” Frankl I, 650 F.3d at 1362. Therefore, the same evidence and legal
22   conclusions establishing likelihood of success, together with permissible inferences
23   regarding the likely interim and long-run impact of the unfair labor practices, support a
24   finding of irreparable harm. Id. at 1363. Thus, “a likelihood of success as to a § 8(a)(3)
25   violation with regard to union activists that occurred during contract negotiations or an
26   organizing drive largely establishes likely irreparable harm, absent unusual
27   circumstances.” Id.
28

                                                   -5-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 14 of 43 Page ID #:3013



1           The public interest in a Section 10(j) case “‘is to ensure that an unfair labor
2    practice will not succeed because the Board takes too long to investigate and adjudicate
3    the charge.’” Id. at 1365, quoting Miller, 19 F.3d at 460. A strong showing of likelihood
4    of success and likely irreparable harm will establish that Section 10(j) relief is in the
5    public interest. Id.
6                                    III.   STATEMENT OF FACTS
7    A.     Respondents are Engaged in the Same Industry and Owned by the Same
8    Parent Company
9           Respondents provide transportation services and operate facilities located in
10   Southern California (CA). 3 Up until December, 2019, 4 UI operated a facility located at
11   2035 Bella Vista Way in Compton, CA (Compton facility). Presently, SCE operates a
12   facility located at 18020 South Santa Fe Avenue in Rancho Dominguez, CA (SCE 5
13   Yard); UT operates a facility located at 15033 Slover Avenue in Fontana, CA (Slover
14   facility), where a portion of UI’s employees worked until December; and RR operates
15   facilities located at 1815 East O Street in Wilmington, CA (Wilmington facility) and at
16   11272 Calabash Avenue in Fontana, CA (Fontana facility). (Pet. Exh. 3(a), pp. 2205-32).
17          Universal Logistics Holdings, Inc. (ULH), a publicly traded logistics company, is
18   the parent company of approximately 44 wholly-owned subsidiaries, which includes UI,
19   SCE, UT, and RR. (Pet. Exh. 2(a), pp. 1676 & 3(a), pp. 2381-2508). Because it is a
20   holding company, ULH does not have any employees; rather, all of its corporate officers,
21   managers, and supervisors are employed through Universal Management Services
22   (UMS). (Pet. Exh. 1(b), pp. 61-64, 186-87). ULH is located at 12755 E. Nine Mile Road
23
24
25
     3
       UI provides transportation services; SCE provides full-service harbor drayage,
26   transloading, warehousing and project cargo services; UT provides customized
27   transportation and logistics solutions; RR provides drayage services. (Pet. Exh. 3(a), pp.
     2205-32, 2384-85, 2458-60).
28   4
       From here on, all dates will be in 2019 unless otherwise indicated.
                                                  -6-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 15 of 43 Page ID #:3014



1    in Warren, Michigan, which also houses the headquarters of UI and UT. (Pet. Exh. 1(b),
2    p. 113).
3            In providing transportation services, UI specifically utilized and relied on company
4    drivers to pick up containers from the ports to deliver to its storage yard or clients’
5    distributions centers and take empty containers from its yard or its clients’ yard to the
6    ports.5 (Pet. Exh. 1(d), pp. 373, 469; 1(e), p. 567; 1(f), pp. 848, 960). Approximately
7    eight of UI’s company drivers worked out of the Slover facility with UT company
8    drivers; however, those eight drivers still received their work from dispatchers housed at
9    the Compton facility and are part of the Unit. (Pet. Exh. 1(e), pp. 622-23, 633; 6(a), p.
10   2805). Since at least March, when ULH acquired SCE, UI began utilizing SCE
11   dispatchers and managers to direct the work of its company drivers in servicing SCE
12   clients. (Pet. Exh. 1(d), pp. 370, 372-73; 1(e), p. 683; 1(f), pp.849-851). Since its layoff
13   of drivers in December, UI now uses SCE drivers to perform its work. (Pet. Exh. 5, p.
14   2768; 6(a), p. 2809; 7(b), p. 2892).
15           Until December, UT utilized owner-operator and company drivers to pick up
16   containers from a rail yard in Fontana, CA to bring to its storage yard or clients’
17   distributions centers; and to pick up containers from its clients to deliver them to the
18   Fontana rail yard. (Pet. Exh. 1(e), p. 568). UT not only shared the Slover facility with UI,
19   but also its equipment, staff, and work; for example, at times throughout their
20   employment, Unit drivers would be assigned rail work normally done by UT drivers,
21   sometimes by dispatchers at the Slover facility. (Pet. Exh. 1(e), pp. 606, 621, 650 & 1(f),
22   pp. 778, 802-03, 805, 830-31, 845, 906, 914). In December, UT laid off its approximately
23   12 drivers, now relying on its owner-operator drivers to fulfill its work. (Pet. Exh. 9, p.
24   2912).
25
26
27   5
         “Company drivers” refer to drivers directly employed by the company and “owner-
     operators” refer to drivers who are considered by Respondents to be independent
28   contractors.
                                                  -7-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 16 of 43 Page ID #:3015



1          Acquired by ULH in November, RR similarly used a combination of owner-
2    operator and company drivers to service port and rail locations while providing drayage
3    services. (Pet. Exh. 3(a), pp. 2384, 2458). In December, RR transitioned to solely
4    utilizing its owner-operators to fulfill its work after laying off its approximately 26
5    company drivers. (Pet. Exh. 1(f), pp. 761, 935 & 8, p. 2898).
6          While Respondents have different local management to run the day-to-day
7    operations of each facility, ULH controls the overall business of Respondents.
8    Specifically, UMS Vice President of Labor Relations Dennis Glackin (Glackin), who is
9    an executive of ULH but paid by UMS, admitted that it is the executives, officers, and
10   directors of ULH that would make and enact decisions such as closing the Compton
11   facility, laying off the UI, UT, and RR drivers, and where and how to redirect the affected
12   business. 6 (Pet. Exh. 1(b), pp. 64, 77-8, 109, 114-15, 170-78, 180-95, 204-09, 211-12,
13   214-17; 1(d), pp. 347-48; 2(a), pp. 1689-1698). Additionally, when distributing lay off
14   letters to the company drivers of UI, UT, and RR, UMS director Michael Vagts was listed
15   as the contact for questions and Glackin was copied on Mallard and Ledesma’s
16   termination letters. (Pet. Exh. 2(a), pp. 1192, 1145, 1149-53). ULH subsidiaries also
17   regularly comingle business purpose, operations, management, supervision, premises,
18   equipment, and customers. (Pet. Exh.1(d) pp. 378-85, 486-88, 490-94; 1(e), pp. 569-70,
19   573-74, 595, 683, 689, 690; 1(f), pp. 809-810, 812-13, 816-17, 848-55, 906, 958-963).
20   B.    The Unit Overwhelmingly Supported and Voted For the Union
21         In late summer, the Union began a campaign to represent the drivers of UI. After
22   gaining the necessary support, on November 8, the Union filed a petition with the
23   Petitioner to hold a representation election for the Unit. (Pet. Exh. 2(a), p. 1019). In the
24   following weeks, the Union set up tents and signs in front of both the Compton and
25   Slover facilities so Union organizers could speak to the Unit. (Pet. Exh. 1(d), p. 395; 1(e),
26
27
     6
      Glackin was also presented as the Custodian of Records for all Respondents. (Pet. Exh.
28   1(b), p. 100).
                                                  -8-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 17 of 43 Page ID #:3016



1    pp. 572, 582, 642; 1(f), p. 785). The Union provided the Unit with Union signs to place in
2    their cars and with apparel emblazoned with the Union logo, such as safety vests and
3    beanies, to wear to work. (Pet. Exh. 1(d), pp. 393, 492; 1(e), pp. 576, 582, 687; 1(f), pp.
4    860, 965, 1001).
5          On December 4, an election was held for the Unit. 7 Twenty-eight drivers were
6    eligible to vote in the election, including the eight drivers housed at the Slover facility.
7    On December 4, the Unit voted overwhelmingly in favor of the Union. UI filed
8    objections to the election, which it withdrew on the eve of the hearing. On January 8,
9    2020, Petitioner certified the Union as the representative of the Unit. (Pet. Exh. 2(a), pp.
10   1024-41).
11   C.    Respondents’ Aggressive Anti-Union Response Resulted in a Myriad of
12   Unlawful Conduct, Including the Discharge of Two Leading Union Supporters
13         Once the Union started campaigning publicly in front of the Compton and Slover
14   facilities, UI hired new personnel to quell the Union support amongst the Unit. After the
15   Union set up its tents, UI brought in General Manager Joe Lugo (Lugo) to directly
16   address the issues the Unit had with their working conditions and hired Kirk Cummings
17   (Cummings), a labor consultant, who, along with his associate, held anti-Union meetings
18   with drivers. (Pet. Exh. 1(d), pp. 396, 486, 497). In mid-November, Lugo spoke to a
19   group of Unit drivers, taking notes of their issues while instructing them to bring any
20   complaints they had about their trucks directly to him. He then gave out his contact
21   information, including his personal cell number. (Pet. Exh. 1(f), pp. 872-875). According
22   to the Unit, this was the first time a manager had come to the facility to speak to drivers
23   directly about their issues or provide their contact information to the drivers. (Pet. Exh.
24   1(d), p. 398 & 1(f), p. 875).
25
26
     7
27    The Unit consists of “All full-time and regular part-time port drivers employed by [UI]
     working or dispatched out of the [] facility currently located at 2035 Vista Bella Way,
28   Compton, California.” (Pet. Exh. 2(a), pp. 1039-41).
                                                  -9-
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 18 of 43 Page ID #:3017



1            Around November 12, Cummings approached Unit driver Kevin Poullard at the
2    Slover facility and asked him if he was aware of the Union. Poullard said no, despite the
3    fact that he had signed a Union authorization card earlier in the month. Cummings then
4    asked Poullard how Poullard felt about the Union and, instead of answering, Poullard
5    asked Cummings how he felt about the Union. Cummings then invited Poullard to a
6    meeting and Poullard declined. The following day, Poullard recounted the interaction to
7    Union Organizer Miguel Cubillos, who then gave Poullard a Union safety vest to wear to
8    work. (Pet. Exh. 1(e), pp. 643-45; 1(f), pp. 998-1001; 3(a), pp. 2516, 2520, 2580, 2715-
9    16).
10           In a series of meetings held with the Unit throughout November and early
11   December, Cummings and his associate lectured the drivers on the dangers of the Union.
12   In mid-November, Ledesma, a zealous Union supporter, spoke up at one of these anti-
13   Union meetings, stating that Cummings could stop his presentation because Ledesma
14   spoke for the majority of the drivers and the drivers have “already decided that [the Unit
15   drivers] are going Union.” (Pet. Exh. 1(d), pp. 501-503). In an anti-Union meeting on
16   November 18, Cummings asked the morning-shift drivers, including Ledesma, if any of
17   them were Spanish speakers as his associate would lead a Spanish meeting the following
18   day. When one driver said that all of the drivers spoke Spanish and that it would save
19   time for the drivers to meet at a Spanish meeting, Ledesma agreed and proceeded to leave
20   the meeting room. The other drivers, save for two, followed him. (Pet. Exh. 1(d), pp. 504-
21   505).
22           On November 25, Lugo asked to meet with Ledesma and took him to an office
23   where a safety manager was waiting. The safety manager told Ledesma he was suspended
24   because he did not possess a CA Commercial Driver’s License (CDL), which meant he
25   was driving in violation of federal regulations. Ledesma, who had a valid Arizona (AZ)
26   CDL that UI knew about, countered that he had never received notice about needing a
27   CA CDL. (Pet. Exh. 1(d), pp. 507-510). As far back as October 2018, Ledesma contacted
28   UI’s corporate headquarters when his fuel card did not work and UI corporate attributed

                                                - 10 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 19 of 43 Page ID #:3018



1    it to the fact that he did not have a CA CDL. Ledesma informed the representative that he
2    had an AZ CDL and he was asked for the AZ CDL’s information. Ledesma provided the
3    information, which appears in his personnel file, and he was informed within half an hour
4    that his fuel card was active. (Pet. Exh. 1(d), pp. 481-482 & 2(a), pp. 1075-76). Similarly,
5    in about May, Ledesma’s dispatcher informed him that his AZ CDL was temporarily
6    suspended because he had a pending driving citation. Ledesma resolved the issue that
7    same day and immediately returned to work. (Pet. Exh. 1(d), pp. 482-483).
8          As a result of his suspension, Ledesma promptly started the process to obtain a CA
9    CDL. On November 27, two days after being suspended, Ledesma was informed by Lugo
10   that he was being terminated for failing to comply with federal law. (Pet. Exh. 2(a), p.
11   1092 & 1(d) pp. 510-13). No investigation was conducted by Respondents. (Pet. Exh.
12   1(b), pp. 129-135 & 2(a), pp. 1044-91).
13         On November 25, Cummings held an anti-Union meeting with Unit drivers,
14   including Mallard, another prominent Union supporter. During this meeting, a driver
15   asked Cummings if UI would be willing to discuss issues if the Unit did not support the
16   Union. Mallard commented that this was unlikely as the employees had met with UI the
17   previous year to discuss their workplace issues and nothing has come from it. Mallard
18   then cast doubts on the truthfulness of the presentation about the Union and Cummings
19   interjected that he did not want Mallard to speak. In response, Mallard told Cummings,
20   “if I can’t talk, then I can’t listen” and Mallard left the meeting and walked to his truck.
21   About ten minutes later, Mallard returned to the meeting when a Unit driver brought
22   Mallard to hear Lugo address the drivers. Lugo reiterated that the drivers could bring
23   their issues directly to him and he would fix them. (Pet. Exh. 1(d), pp. 405-09 & 1(f) pp.
24   970-72).
25         On November 26, Lugo and a SCE safety manager informed Mallard that UI was
26   terminating him for insubordination. With no investigation or explanation, Mallard then
27   received a letter confirming that he was terminated for insubordination. (Pet. Exh. 1(b),
28   pp. 121-29; 1(d), p. 409; 2(a), pp. 1094-1145; 7(a), p. 2836). Respondents later

                                                 - 11 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 20 of 43 Page ID #:3019



1    represented that Mallard was terminated for walking out of the meeting. (Pet. Exh. 7(a),
2    pp. 2836).
3            In late November, a memo announcing the expiration of the lease at the Compton
4    facility, which UI would not be renewing, was posted by the time clock. It stated: “While
5    the company is considering its options, no decision has been made regarding the
6    relocation of the Compton operations, nor has a new location been determined.” (Pet.
7    Exh. 2(a), p. 1147). When questioned by Unit drivers, Lugo and multiple dispatchers
8    responded that the Unit would most likely be relocating to the SCE 5 Yard. UI gave no
9    indication that the Unit may be terminated or laid off. (Pet. Exh. 1(e), pp. 704-05; 1(f),
10   pp. 886-88, 979-80; 3(a), p. 2535).
11   D.      Immediately After the Union Election, Respondents Retaliated by Drastically
12   Reducing the Unit’s Workload and Hours
13           Prior to the election held on December 4, the Unit worked an average of eight-to-
14   twelve hour shifts, receiving about two or three assignments per day. (Pet. Exh. 1(e), pp.
15   688, 691 & 1(f), pp. 806-07, 856, 963). Immediately following the Unit’s overwhelming
16   vote in favor of the Union, the work for the Unit was reduced dramatically. From
17   December 5 to December 20, the Unit drivers were only being assigned one or two loads
18   per day, which equated to approximately three to eight hours of work per shift. (Pet. Exh.
19   1(e), pp. 574-75, 585, 692; 1(f), pp. 825, 883-84, 886, 973; 3(a), pp. 2524-2529).
20   Respondents’ records show that, compared to the eight weeks preceding the December 4,
21   election, the work assigned to the Unit employees decreased approximately 34% during
22   the week of December 8 through 14 and 54% during the week of December 15 through
23   21. (Pet. Exh. 2(a), pp. 1171-1653). While UI blamed the sudden lack of work on freight
24   conditions, that explanation is incongruous with the business cycles of past years where a
25   slowdown in freight conditions usually occurred around the Lunar New Year
26   celebrations, not in December. (Pet. Exh. 1(e), pp. 695-96 & 1(f) 906-07).
27        The work of UI drivers changed as well after the election. Rather than delivering loads
28   to or picking up loads from clients, the Unit was directed to drop off their one-load-per-

                                                 - 12 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 21 of 43 Page ID #:3020



1    day at the Franco Storage Yard, a distribution site. (Pet. Exh. 1(e), pp. 585-86, 692-93 &
2    1(f), pp. 826, 883, 973-74). From there, an owner-operator working either for SCE or
3    Container Connection, another ULH subsidiary, would pick up the loads for final
4    delivery. (Pet. Exh. 1(e), pp. 693-95 & 1(f), p. 826). The slowdown in work was so
5    drastic that the night shift Unit drivers were directed to report to work during the morning
6    shift for the weeks of December 23 to January 3, 2020. (Pet. Exh. 1(e), pp. 592, 696-97&
7    3(a), pp. 2524-28, 2564). That change in scheduling never came to fruition as UI
8    suddenly laid off the Unit employees. (Pet. Exh. 1(e), p. 697).
9    E.      Without Warning, Respondents Abruptly Closed the Compton Facility and
10        Laid Off the Unit Employees
11        While UI had plenty of notice that their lease was expiring and gave the Unit the
12   impression that they either would be transferred to the SCE 5 Yard or a new facility, on
13   December 20, UI sent a letter informing the Unit, including those housed at the Slover
14   facility, that they were laid off, effective that day. (Pet. Exh. 1(b), p. 101 & 2(a), p. 1149).
15   The letter attributed the closure to the lease expiration and a “weakening in the truckload
16   and intermodal sectors” and directed the Unit to contact Michael Vagts for any questions.
17   UI equipment was either transferred to the SCE 5 Yard or out of state to related
18   operations owned by Respondents. (Pet. Exh. 1(e), pp. 593, 704 & 2(a), pp. 1706-829).
19        While Respondents presented documentary evidence that they had considered closing
20   the Compton facility at one point in February, Respondents represented that the decision
21   to close the facility was not actually made until December 6, two days after the Union
22   won the election. 8 (Pet. Exh. 1(b), p. 105; 2(a), pp. 2376-79; 5, p. 2767; 6(b), p. 2822;
23
24
     8
25    Even though the Region issued five investigative subpoenas duces tecum to
     Respondents during the investigation, which Respondents contested and forced the
26   Region to seek subpoena enforcement in District Court, the only evidence Respondents
27   offered in support of the closure has been news articles describing general business
     declines at the Ports of Los Angeles and Long Beach due to the US-China trade dispute.
28   (Pet. Exh. 2(a), pp. 1830-36, 51-56, 78-82, 94-98, 1909-13, 2831-34, 65-71).
                                                  - 13 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 22 of 43 Page ID #:3021



1    7(a), p. 2832). Further, after the Union filed a petition to represent the Unit on November
2    8, UI never mentioned that the lease was expiring or that they were considering closing
3    the Compton facility and laying off the Unit. 9 Finally, Respondents failed to fulfill their
4    obligation to provide the Union, the representative of the Unit, with either notice about or
5    an opportunity to bargain over the decision to close the Compton facility and lay off the
6    Unit. (Pet. Exh. 1(b), p. 179; 1(c), pp. 233-35; 6(a), p. 2808).
7         Despite Respondents ceasing operations at the Compton facility and laying off the
8    Unit, in the weeks following, UI posted job openings for company drivers at a facility
9    located at 550 S. Alameda St. in Compton, CA, 4.1 miles north of the Compton facility,
10   on Craigslist. (Pet. Exh. 1(f), pp. 893, 982 & 3(a), pp. 2537-40, 2543). Job applicants
11   would meet with a SCE recruiter and be provided with an application for UI. (Pet. Exh.
12   1(f), pp. 903-04 & 3(a), pp. 3545-60).
13   F.      Respondents Lay Off All Company Drivers at Universal Truckload and
14   Roadrunner After They Were Exposed to and Expressed Interest in the Union
15        Because of the active Union campaign at the Slover facility, UT drivers were
16   extremely familiar with the Union. In November and December, the Union organizers
17   had many conversations, both in person and on the phone, with UT drivers who
18   expressed interest in being represented by the Union. UT drivers also discussed the Union
19   amongst themselves while working. It is well-settled that the Slover facility had multiple
20   cameras on the outside of their buildings. (Pet. Exh. 1(e), pp. 583-84, 624-27, 649-52 &
21   1(f), pp. 822-824).
22        Similarly, because RR’s Fontana facility was less than a mile-and-a-half down the
23   road from the Slover facility, the RR drivers were also exposed to the Union from
24   November through December. One RR driver pulled over to speak to a Union
25
26
     9
27    Board law allows for the dismissal of a petition in the event of a plant closure. See
     Martin Marietta, 214 NLRB 646 (1974) (dismissal of a petition due to little likelihood of
28   any continuity of employment for the petitioned-for employees due to plant closure).
                                                 - 14 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 23 of 43 Page ID #:3022



1    Representative outside the Slover Facility, conveying interest in being represented by the
2    Union. RR drivers were so enthusiastic about the Union that they would speak about the
3    Union daily to each other while working and began supplying the Union with detailed
4    information about their work for both the Wilmington and Fontana facilities. (Pet. Exh.
5    1(e), pp. 652-53 & 1(f), pp. 763-66, 786-92, 936, 938-43). After the Union won the
6    election to represent the Unit, one RR driver was called in to fill out paperwork. When
7    he went in to fill out the paperwork, the RR driver asked two managers about the Union’s
8    role with the RR drivers. Similarly, a RR manager directly told another RR driver that
9    RR would not let the Union come in. (Pet. Exh. 1(f), pp. 767-69, 944-46).
10        Around December 18, UT drivers were notified either by their dispatchers or by letter
11   that they were being laid off. (Pet. Exh. 1(e), pp. 621-22 & 2(a), p. 1151). Around the
12   same time, RR drivers were called into their manager’s office and were informed that
13   they were being laid off. (Pet. Exh. 1(f), pp. 769-71, 946-49). Both the UT and RR lay-
14   off letters attributed their layoffs to “soft freight conditions,” despite the fact that UT and
15   RR work remained the same at the time they were laid off. The letter instructed the
16   drivers to contact Michael Vagts with any questions. (Pet. Exh. 1(e), p. 628; 1(f), p. 950;
17   2(a), pp. 1151-53). After they were laid off, several UT and RR drivers attended a
18   meeting hosted by the Union. (Pet. Exh. 1(e), pp. 628-29 & 1(f) 772, 777-78, 794-95,
19   950-51).
20   G.      Respondents Have Refused to Bargain with the Union Over the Closure of the
21   Compton Facility and the Layoff of the Unit Employees and Have Refused to
22   Provide the Union with Necessary and Relevant Information
23        On January 18, 2020, after the Union was certified to represent Unit employees, the
24   Union demanded recognition and bargaining from UI and requested information relevant
25   to and necessary for bargaining on behalf of the Unit. On January 31, 2020, UI refused to
26   comply with either request, maintaining that position until the Union met with UI on
27   March 12, 2020. (Pet. Exh. 2(a), pp. 1155-1164). At that meeting, UI stated its
28   willingness to negotiate only over effects of the December layoff, sustaining its refusal to

                                                  - 15 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 24 of 43 Page ID #:3023



1    bargain over a contract, and refused to provide the majority of the relevant information
2    requested by the Union. 10 (Pet. Exh. 3(a), pp. 2226-32; 5, pp. 2760-71). Further, UI
3    admitted at this meeting that the work formerly done by the Unit was now being
4    completed by drivers of SCE. (Pet. Exh. 5, p. 2768; 6(b), pp. 2822-23; 7(b), p. 2892).
5    H. Respondents’ Actions Undermined Union Support in the Unit and Quashed
6    Organizing Efforts at Other Facilities
7         Respondents’ swift unlawful conduct has resulted in disaffection in the UI Unit as
8    multiple employees have demanded that the Union cease communicating with them. One
9    employee responded to a Union group text with a middle finger emoji, conveying his
10   discontent with the Union. (Pet. Exh. 1(f), pp.984-88 & 3(b), p. 2733). Other employees
11   have been forced to leave the area to find employment, raising the risk they will never
12   return under a final Board order. (Pet. Exh. 1(d), p. 513 & 10, p. 2927). Moreover,
13   through its sudden layoffs of UT and RR company drivers, Respondents have effectually
14   nipped employees’ nascent organizing efforts in the bud at those facilities because the
15   drivers correctly believe their layoff was a direct retaliatory reaction to their Union
16   support. (Pet. Exh. 1(f), p. 778 & 10, p. 2926).
17        Despite Respondents’ illegal conduct, a core of the Unit, UT, and RR drivers remain in
18   contact with the Union and would readily accept interim reinstatement. Before the Unit’s
19   layoff, the Union was in contact with all of the Unit drivers. Currently, the Union remains
20   in contact with around 15 to 16 of those employees and those and other Unit drivers are
21   interested in returning to work if offered reinstatement. On April 4, 2021, former Unit
22   employees protested Respondents’ transfer of their work to SCE in front of the SCE 5
23   Yard. Likewise, the Union is in contact with around six UT and RR drivers since their
24   layoff and those drivers and other UT and RR drivers are interested in returning to work
25
26
27
     10
       The outstanding information requests are attached to the Complaint. (Pet. Exh. 3(a), pp.
28   2226-32).
                                                 - 16 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 25 of 43 Page ID #:3024



1    if offered reinstatement. (Pet. Exh. 1(f), p. 795; 6(a), p. 2813; 10, pp.2926-2928; 11, pp.
2    2929-2931).
3                                           IV.    ARGUMENT
4    A.         There Is a Strong Likelihood of Success that Respondent Violated Section
5               8(a)(1), (3), and (5) of the Act
6               The overwhelming evidence in the record here, together with settled Board law,
7    demonstrate that the Board will likely find Respondents violated Section 8(a)(1), (3), and
8    (5) of the Act. Petitioner, therefore, easily meets the required “some evidence” in support
9    of the unfair-labor-practice charge “together with an arguable legal theory” and has a
10   strong likelihood of success on the merits. Frankl I, 650 F.3d at 1356
11        (i)      Respondents Constitute a Single Employer and Alter-Egos of One Another
12        The Board looks at four factors in determining whether separate entities constitute a
13   single employer: (1) interrelations of operations; (2) common management; (3) centralized
14   control of labor relations; and (4) common ownership or financial control. 11 Testimony of
15   UMS Vice President Glackin and documents provided by Respondents reveal that ULH,
16   through UMS officials, exercised substantial direct and immediate control of the labor
17   policies of its subsidiaries, including specifically with regards to the discharge and lay-offs
18   of UI, RR, and UT employees. The evidence shows that these companies have common
19   corporate ownership, management, and that this corporate management holds centralized
20   control over their labor relations. Further, through their comingling of facilities,
21   management, equipment, and customers, Respondents demonstrate that they do not
22   maintain an arm’s length relationship to one another and maintain significant interrelated
23
24
     11
25     Radio & Television Broad. Technicians Loc. Union 1264 v. Broad. Serv. of Mobile,
     Inc., 380 U.S. 255, 256–57 (1965), citing Sakrete of Northern California, Inc., 137
26   NLRB 1220 (1963), aff'd 332 F.2d 902 (9th Cir. 1964), cert. denied, 379 U.S. 961
27   (1965); Family Laundry, Inc., 121 NLRB 1619 (1958); Canton, Carp's, Inc., 125 NLRB
     483 (1959); V.I.P. Radio, Inc., 128 NLRB 113 (1960); Perfect T.V., Inc., 134 NLRB 575
28   (1961); Overton Markets, Inc., 142 NLRB 615 (1961).
                                                   - 17 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 26 of 43 Page ID #:3025



1    operations. The Board uses these same factors to determine whether employers are alter-
2    egos of one another as well. 12 Using the same factors, Respondents’ alter-ego status is
3    similarly established by noting that these companies have “substantially identical
4    ownership, business purpose, operations, management, supervision, premises, equipment,
5    and customers.” 13 As such, the Board will find that Respondents constitute a single
6    employer and are alter-egos of one another.
7         (ii)    Respondents Unlawfully Interrogated Employees about Their Union Support
8         In determining whether questioning of employees coercively interferes with their
9    rights, the Board considers as follows: (1) whether proper assurances were given
10   concerning the questioning; (2) the background and timing of the interrogation; (3) the
11   nature of the information sought; (4) the identity of the questioner; (5) the place and
12   method of the interrogation. 14 On November 12, Cummings approached Unit driver
13   Poullard at work and asked him about his union sentiments. The interaction was
14   sufficiently coercive that Poullard felt the need to lie in response about his awareness and
15   support of the Union. Applying the above-described test to these circumstances, the
16   Board is likely to find these interrogations violate Section 8(a)(1) of the Act.
17        (iii)   Respondents Unlawfully Solicitated Grievances and Promised Benefits
18        Where an employer does not already have a practice of soliciting employee feedback,
19   its solicitation of grievances during a union campaign raises a “compelling inference that
20   [the employer] is implicitly promising to correct those inequities he discovers as a result
21
22
     12
23      Island Architectural Woodwork, Inc. & Verde Demountable Partitions, Inc., Alter Egos
     & Ne. Reg'l Council of Carpenters, 364 NLRB No. 73 (Aug. 12, 2016), citing Cofab,
24   Inc., 322 NLRB 162, 163 (1996), enfd. sub. nom. NLRB v. DA Clothing Co., 159 F.3d
25   1352 (3d Cir. 1998) (unpublished table decision).
     13
        Ibid.
26   14
        Metro One Loss Prevention Services, 356 NLRB 89, 101–02 (2010); Wisconsin
27   Porcelain Co., 349 NLRB 151, 153 (2007); Stoody Co., 320 NLRB 18, 18–19
     (1995); Rossmore House Hotel, 269 NLRB 1176, 1177–78 (1984), aff’d. 760 F.2d
28   1006 (9th Cir. 1985).
                                                 - 18 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 27 of 43 Page ID #:3026



1    of his inquiries and likewise urging on his employees that the combined program of
2    inquiry and correction will make union representation unnecessary.” 15 In mid-November
3    and on November 25, Lugo, who had never done this before, met with drivers in order to
4    solicit employees’ complaints. Lugo’s solicitations and promises to remediate the
5    employees’ problems were done in direct response to the Union campaign and upcoming
6    election. Given this analysis, the Board is likely to find that Respondents unlawfully
7    solicited grievances and promised benefits, in violation of Section 8(a)(1) of the Act.
8         (iv)   Respondents Terminated Mallard and Ledesma for Their Union Support
9         Section 8(a)(3) of the Act makes it an unfair labor practice for an employer “to
10   encourage or discourage membership in any labor organization” “by discrimination in
11   regard to hire or tenure of employment or any term or condition of employment.” 29
12   U.S.C. § 158(a)(3). To establish that Respondent violated Section 8(a)(3), the General
13   Counsel must make “a prima facie showing sufficient to support the inference that union
14   activity was a ‘motivating factor’ in the employer’s decision,” by proving the following
15   elements: (1) engagement in union activities by the alleged discriminatees; (2) employer
16   knowledge of such activities; (3) employer adverse action against the alleged
17   discriminatees; and (4) employer anti-union animus. 16 Once the General Counsel
18   establishes a prima facie case, the burden shifts to the employer to demonstrate that it
19   would have taken the same action even in the absence of the protected conduct. 17
20        Through its conduct, such as interrogating an employee about the Union, and
21   unlawfully soliciting complaints while making promises of remedies, there is no doubt
22
23
24   15
        T-Mobile USA, Inc., 368 NLRB No. 81 (Sept. 30, 2019), citing Reliance Electric Co.,
25   191 NLRB 44, 46 (1971), enfd. 457 F.2d 503 (6th Cir. 1972).
     16
        Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),
26   cert. denied 455 U.S. 989 (1982); NLRB v. Transp. Mgmt. Corp., 462 U.S. 393
27   (1983). See also Pacific Design Center, 339 NLRB 415, 418 (2003).
     17
        Wright Line, 251 NLRB at 1089; Transp. Mgmt. Corp., 462 U.S. at 399–03;
28   Healthcare Emp. Local 399 v. NLRB, 463 F.3d 909, 919 (9th Cir. 2006).
                                                 - 19 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 28 of 43 Page ID #:3027



1    that Respondents had an overt hostility regarding the Union. Accordingly, there is
2    compelling evidence to show that Respondents held a general deep-seated animus toward
3    the Union’s campaign and the employees’ involvement with that campaign. The timing
4    of Mallard and Ledesma’s discharges, two open Union activists, merely days prior to the
5    representation election and after both had spoken up in favor of the Union during UI’s
6    anti-Union meetings, renders Respondents’ anti-Union motive “stunningly obvious.” 18
7         Regarding Mallard’s termination, a prima facie case can be easily established.
8    Mallard, through his wearing of a Union vest and his comments during anti-Union
9    meetings, was an open and vocal supporter of the Union. There is no doubt that UI and its
10   representatives knew about Mallard’s pro-Union sentiments. Finally, the evidence clearly
11   portrays that Mallard was terminated for his Union activity as he was disparately
12   terminated for “insubordination" when he walked out of an anti-union meeting after
13   voicing his support for the Union, in contrast to employees in other shifts, including
14   almost all of the morning shift employees, who walked out of their own meeting, and
15   Poullard, who declined to attend a meeting when asked. 19 Again, this evidence, combined
16   with the lack of evidence of any investigation or similar disciplines, strongly support the
17   finding that Mallard was unlawfully terminated because of his pro-union sentiment. 20
18
19
20
     18
21      Healthcare Employees Local 399, 463 F.3d at 920; see also Golden Day Schools, Inc.
     v. NLRB, 644 F.2d 834, 838 (9th Cir. 1981) (timing of discharge indicated discriminatory
22   motive).
     19
23      See Frankl v. HTH Corp. (Frankl II), 693 F.3d 1051, 1060 (9th Cir. 2012) (employer’s
     disparate treatment of union activists versus other employees indicative of unlawful
24   animus); see also Rose Hills Mortuary v. NLRB, 203 F.3d 832 (table) (9th Cir. 1999)
25   (same).
     20
        See Electrolux Home Products, Inc., 368 NLRB No. 34, slip op. at 3 (2019) (“Board
26   may infer from the pretextual nature of an employer's proffered justification that the
27   employer acted out of union animus, ‘at least where . . . the surrounding facts tend to
     reinforce that inference.’”) (quoting Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466,
28   470 (9th Cir. 1966)) (emphasis in original).
                                                - 20 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 29 of 43 Page ID #:3028



1         Similarly, a prima facie case also exists with Ledesma’s termination. As with Mallard,
2    UI had knowledge of Ledesma’s indisputable Union support as he wore a Union vest to
3    work and made pro-Union comments during anti-Union meetings. The evidence clearly
4    shows that, for at least a year, UI knew that Ledesma possessed an AZ CDL rather than a
5    CA CDL. It was only after Ledesma demonstrated his open support of the Union that UI
6    used his AZ CDL as a pretext to terminate him. Although Ledesma also immediately set
7    about obtaining a CA CDL, UI did not afford him this opportunity, again reaffirming the
8    pretextual nature of his discharge. 21 This timing, combined with UI’s inability to produce
9    documents explaining why it raised this issue of Ledesma’s license right before the
10   election, signifies that UI made the decision to terminate Ledesma because of his Union
11   activity.
12              Given this compelling evidence, it is likely that the Board will find that
13   Respondents unlawfully terminated both Mallard and Ledesma in retaliation for their
14   Union activity and in violation of Section 8(a)(3) of the Act.
15        (v)      Respondents Unlawfully Closed the Compton Facility and Laid off the Unit.
16              Because UI has admitted that work previously performed by the Unit was moved
17   to SCE, Wright Line is the applicable case law under which to analyze UI’s decision to
18   close the Compton facility and lay off the Unit. 22 UI is unable to demonstrate that it
19   would have closed the facility absent employees’ selection of the Union. UI only offered
20   evidence that it considered closing the facility in February and, ultimately, decided not to
21
22
23
24   21
       See Electrolux Home Products, Inc., 368 NLRB No. 34, slip op. at 3.
     22
25     See Int’l Shipping Agency, Inc., 369 NLRB No. 79, slip op. at 3 (2020) (holding that
     where an employer’s action is less than a partial closing, but is rather a discriminatory
26   relocation or subcontracting, Wright Line applies, and the General Counsel need not
27   satisfy Darlington’s requirement that the partial closure was, inter alia, motivated by a
     “purpose to chill unionism in any of the employer’s remaining plants” (citing Textile
28   Workers Union v. Darlington Mfg. Co., 380 U.S. 263 (1965)).
                                                     - 21 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 30 of 43 Page ID #:3029



1    do so. 23 It was only on November 22, after the Union filed its representation petition, that
2    UI informed employees that it would not be renewing the Compton facility’s lease. Even
3    then, however, the notice specifically stated that UI was “considering its options” and
4    that “no decision has been made regarding the potential relocation of the Compton
5    operations” and UI represented that the Unit and work would be moved to SCE 5.
6    Respondents did not make the firm decision to close the Compton facility and lay off
7    Unit employees until December 6, immediately after the Union won the election. 24 Given
8    the above, it is likely that the Board will find that Respondents’ unlawfully decided to
9    close the Compton Facility and lay off the Unit, in violation of Section 8(a)(1) and (3) of
10   the Act.
11         This conduct further violated Section 8(a)(5) of the Act as it was done without
12   notifying or bargaining with the Union, which was eventually certified as the 9(a)
13   representative for the Unit. In addition to informing the Union of its decision to close
14   operations, Respondents also have an obligation to afford the Union notice of and an
15   opportunity to bargain over the decision to transfer the Unit’s work to SCE drivers. An
16   employer’s decision to implement layoffs is a mandatory subject such that an employer
17   must afford a union notice and opportunity to bargain to impasse before implementation. 25
18   Similarly, the “‘contracting out’ of the work previously performed by members of an
19   existing bargaining unit is a subject about which the Act requires employers and the
20
21
22
     23
23      UI was unable to offer any evidence related to the decision to close the Compton
     facility, apart from the aborted February 2019 effort, other than the news articles
24   describing general business declines at the Ports of Los Angeles and Long Beach due to
25   the US-China trade dispute.
     24
        See Healthcare Employees Local 399, 463 F.3d at 920 (timing of the employer’s
26   adverse action rendered its anti-Union motive “stunningly obvious”); see also Golden
27   Day Schools, Inc., 644 F.2d at 838 (same).
     25
        See Thesis Painting, Inc., 365 NLRB No. 142, slip op. at 1 (2017). See generally
28   First National Maintenance Corp. v. NLRB, 452 U.S. 666, 277 (1981).
                                                - 22 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 31 of 43 Page ID #:3030



1    representatives of their employees to bargain collectively.”26 Therefore, it is likely that the
2    Board will find that Respondents violated Section 8(a)(5) of the Act when they laid off the
3    Unit and transferred the work without first bargaining with the Union.
4         (vi)   Respondents Laid Off the UT and RR Employees to Quash Union Support
5            The Union’s organizing campaign at UI sparked the interest to organize at both UT
6    and RR and employees at both locations contacted the Union to discuss the prospect of
7    organizing. Applying Wright Line, Respondents had direct knowledge of RR employees’
8    interest, inasmuch as multiple RR employees spoke to their managers directly about the
9    Union at RR. Moreover, Respondents’ knowledge of both UT and RR employees’ Union
10   activity can be inferred from the timing of the layoffs —the same day, December 18,
11   2019, and shortly after the Union’s victory at UI—as well as its general knowledge of
12   Union organizing at the shared UI and UT Slover facility.27 Outside of presenting news
13   articles about business in general at the ports, Respondents have not demonstrated that
14   they would have laid off the employees in the absence of their Union activity. 28 Given
15   Respondents’ inability to justify the decision to layoff the UT and RR drivers, it is likely
16   the Board will find that Respondents violated Section 8(a)(1) and (3) of the Act.
17        (vii) Respondents Have Continually Bargained in Bad Faith with the Union
18        Section 8(d) of the Act establishes that there is a “mutual obligation” for an employer
19   and union to meet and confer in good faith "with respect to wages, hours, and other
20
21
22
     26
23      Fibreboard Paper Prod. Corp. v. NLRB, 379 U.S. 203, 209, (1964).
     27
        See Montgomery Ward & Co., 316 NLRB 1248, 1253 (1995) (timing of discriminatory
24   action and respondent’s general knowledge of union activities can demonstrate
25   knowledge), enforced, 97 F.3d 1448 (4th Cir. 1996).
     28
        See, e.g., Aguayo v. Quadrtech Corp., 129 F.Supp.2d 1273, 1278 (C.D. Cal. 2000)
26   (employer’s presentation of generic news articles about the pressures of globalization,
27   rather than “empirical evidence as to its current and/or projected financial health”
     insufficient to meet its Wright Line burden that it laid off employees and relocated for
28   nondiscriminatory reasons).
                                                 - 23 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 32 of 43 Page ID #:3031



1    terms and conditions of employment . . . .” 29 This duty may be violated, “without a
2    general failure of subjective good faith . . . if a party has refused even to negotiate in fact
3    – ‘to meet and confer’ – about any of the mandatory subjects. 30 On January 18, 2020, the
4    Union demanded recognition and to bargain over Unit employees’ terms and conditions
5    of employment and Respondents immediately stated, and continued to sustain, its refusal
6    to do so. Because Respondents have refused to honor its obligation to meet and confer
7    over mandatory subjects of bargaining, the Board will likely find that Respondents have
8    violated Section 8(a)(5) of the Act.
9          Respondents are also obligated under the Act to furnish the Union with requested
10   information that is potentially relevant and that would be useful in discharging its
11   statutory duties, which includes information necessary to evaluate a party’s claims made
12   during negotiations.31 The Union can show the relevance of the outstanding information
13   requests, which includes evaluating the legitimacy of Respondents’ explanations for
14   closing the Compton facility and laying off the Unit. Furthermore, the Union has already
15   offered those explanations, even when the requested information was presumptively
16   relevant, and the Union was not required to provide an explanation on the requests’
17   relevance. 32 Further, the Union has proffered solutions to accommodate potential
18   Respondent concerns, such as entering into a confidentiality agreement. As such, the
19   Board is likely to find that, in refusing to provide the Union with this relevant requested
20   information, Respondents have violated Section 8(a)(5) of the Act.
21
22
23
24   29
        29 U.S.C. § 157
     30
25      NLRB v. Katz, 369 U.S. 736, 743 (1962).
     31
        NLRB v. Acme Industrial Co., 385 U.S. 432, 435-436 (1967); NLRB v. Truitt
26   Manufacturing Co., 351 U.S. 149, 152-154 (1956).
     32
27      The Board has long held that information pertaining to the bargaining unit is
     presumptively relevant and no showing of relevance is required. Ohio Power Co., 216
28   NLRB 987, 991 (1975), enfd. 531 F.2d 1381 (6th Cir. 1976).
                                                  - 24 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 33 of 43 Page ID #:3032



1    B.    Interim Relief is Necessary to Prevent Irreparable Harm to the Employees’
2    Statutory Rights and to Protect the Efficacy of the Board’s Final Order
3          Congress has declared that “encouraging … collective bargaining” is the “policy of
                        33
4    the United States.” Section 7 of the Act grants employees the decision “to bargain
5                                                                  34
     collectively through representatives of their own choosing.” Making that choice
6                                                                                 35
     “without restraint or coercion by their employer” is a “fundamental right.” Without
7
     timely interim relief, Respondents’ mass layoffs and closure of the Compton facility will
8
     irreparably harm the national policy encouraging collective bargaining, the employees’
9
     right to choose union representation, and the Board’s remedial power. In short,
10
     Respondents will forever benefit from its illegal conduct.
11
           Respondents’ closure of the Compton facility, and its mass layoff of all employee
12
     drivers at UI, UT, and RR, will predictably chill employee support for the Union. 36 Many
13
     courts, including the Ninth Circuit and the Central District of California, have recognized
14
     that the discriminatory termination of union supporters can effectively end an organizing
15
16
17
     33
        29 U.S.C. § 151.
18   34
        Id. § 157. See Transp. Mgmt. Corp., 462 U.S. at 397 (“Employees of an employer
19   covered by the NLRA have the right to form, join, or assist labor organizations.”).
     35
        NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 33 (1937). See also NLRB v.
20   Teamsters Local No. 439, Int'l Bhd. of Teamsters, AFL-CIO, 175 F.3d 1173, 1175 (9th
21   Cir. 1999), citing and quoting Radio Officers' Union v. NLRB, 347 U.S. 17, 40 (1954)
     (“holding that ‘[t]he policy of the Act is to insulate employees' jobs from their
22   organizational rights’”).
     36
23      See Portland Willamette Co. v. NLRB, 534 F.2d 1331, 1334 (9th Cir. 1976) (“discharge
     for participation in union activities” creates “visible and continuing obstacles to the future
24   exercise of employee rights”); Rubin v. Vista Del Sol Health Services, 80 F. Supp. 3d
25   1058, 1103 (C.D. Cal. 2015) (“the fear of employer retaliation after the firing of union
     supporters is exactly the irreparable harm contemplated by § 10(j)”) (quoting Pye v. Excel
26   Case Ready, 238 F.3d 69, 75 (1st Cir. 2001)); Overstreet v. One Call Locators Ltd., 46 F.
27   Supp. 3d 918, 929 (D. Ariz. 2014) (quoting Frankl I, 650 F.3d at 1363; NLRB v. Electro-
     Voice, 83 F.3d 1559, 1573 (7th Cir. 1996) (“[T]he employees remaining at the plant
28   know what happened to the terminated employees, and fear that it will happen to them.”).
                                                 - 25 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 34 of 43 Page ID #:3033


                                     37
1    campaign absent interim relief. Accordingly, multiple courts, including the Ninth
2    Circuit, have endorsed inferences of irreparable harm based on the unlawful terminations
3    themselves.
                   38

4          Indeed, Respondents’ conduct has eroded employee support of the Union.
5    Following the mass layoffs, multiple employees became disaffected and asked the Union
6    to stop communicating with them. One Universal Intermodal employee responded to a
7    group chat with a middle finger emoji directed at the Union, and UT and RR employees
8    believe their discharges were due to their nascent organizing activity.
9          The employees’ organizational efforts are doomed unless the discriminatees are
10   immediately reinstated under the protection of an interim injunction. “[I]n the labor field,
11
12
13
     37
        Aguayo v. Tomco Carburetor Co., 853 F.2d 744, 749 (9th Cir. 1988); Overstreet v.
14   Shamrock Foods Co., 679 F. App’x 561 (9th Cir. 2017), affirming 2016 WL 8505125, at
15   *5-6 (D. Ariz. 2016); Rubin v. American Reclamation, Inc., 2012 WL 3018335 at *4
     (C.D. Cal. 2012) (discriminatory discharge of Union activists causes “fear of
16   retaliation”); Sharp v. Webco Indus., Inc., 225 F.3d 1130, 1135 (10th Cir. 2000); Schaub
17   v. W. Mich. Plumbing & Heating, Inc., 250 F.3d 962, 971 (6th Cir. 2001); Pye, 238 F.3d
     at 74-75; Kaynard v. Palby Lingerie, Inc., 625 F.2d 1047, 1053 (2d Cir. 1980); Electro-
18   Voice, Inc., 83 F.3d at 1572-73.
     38
19      See Frankl I, 650 F.3d at 1363 (“a likelihood of success as to a § 8(a)(3) violation with
     regard to union activists that occurred during contract negotiations or an organizing drive
20   largely establishes likely irreparable harm, absent unusual circumstances”); Angle v.
21   Sacks, 382 F.2d 655, 660 (10th Cir. 1967) (independent evidence of irreparable harm not
     required because illegal discharges during an organizing campaign “operate predictably
22   to destroy or severely inhibit employee interest in union representation, and activity
23   toward that end”). Cf. Bloedorn v. Francisco Foods, Inc., 276 F.3d 270, 297-98 (7th Cir.
     2001) (interim instatement of employees illegally refused hire just and proper even where
24   “the Director chose not to make an independent case on irreparable harm”). See also
25   NLRB v. Link-Belt Co., 311 U.S. 584, 598 (1941) (discharge of activists during
     organizing campaign “effectively ... restrain[ed] the employees’ choice” and “tend[ed] to
26   have as potent an effect as direct statements to the employees that they could not afford to
27   risk selection of [the union].”); Power Inc. v. NLRB, 40 F.3d 409, 423 (D.C. Cir. 1994)
     (holding that the Board properly “concluded that it is ‘difficult to imagine any act of
28   management better calculated to chill union support’” than illegal discharges).
                                                - 26 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 35 of 43 Page ID #:3034


                                                                       39
1    as in few others, time is crucially important in obtaining relief.” A final Board
2    reinstatement order cannot revive employee interest in unionization because it will not
3                                                            40
     come until years after the discriminatory mass layoffs —too late to erase their chilling
4          41
     effect. The discriminatees will have experienced a prolonged absence from the
5                                                 42
     workplace as a result of organizing activity. At that point, no worker “in his right mind”
6
                                           43
     will participate in a union campaign. This is exactly the type of irreparable harm Section
7
                                  44
8    10(j) is designed to address. Furthermore, by the time the Board can act, the

9    discriminatees will likely have taken other jobs and be unavailable for reinstatement,

10   itself an irreparable injury to the unionization effort. 45 Thus, Respondents will succeed in
                                                                                           46
11   permanently frustrating the employees’ right to freely choose union representation. It
12
13
     39
        NLRB v. C & C Plywood Corp., 385 U.S. 421, 430 (1967).
14   40
        See, e.g., Lineback v. Irving Ready-Mix, Inc., 653 F.3d 566, 570 (7th Cir. 2011) (noting
15   the “notoriously glacial” pace of Board proceedings).
     41
        See Pye, 238 F.3d at 75 (unremedied interference with unionization effort “would make
16   the Board’s remedial process ineffective simply because it is not immediate”); Electro-
17   Voice, 83 F.3d at 1573 (“As time passes, … the spark to organize is extinguished.”);
     Overstreet v. Shamrock Foods Co., 2016 WL 8505125, at *6 (D. Ariz. 2016).
18   42
        See Pascarell v. Vibra Screw Inc., 904 F.2d 874, 881 (3d Cir. 1990) (even if open
19   union supporters are “ultimately reinstated by the Board . . . [e]mployees will not risk the
     uncertainty and hardship attendant upon even temporary lay-off if that is the price they
20   must pay for union activity”); Asseo v. Bultman Enters., Inc., 913 F. Supp. 89, 97 (D.P.R.
21   1995) (“Even those who remain willing to accept employment [under a final Board order]
     may be inclined to withdraw their support of the Union because of its inability to
22   adequately represent their interests . . . .”).
     43
23      Silverman v. Whittal & Shon, 1986 WL 15735, *1 (S.D.N.Y. 1986).
     44
        Pye, 238 F.3d at 75.
24   45
        Id.; American Reclamation, 2012 WL 3018335 at *4 (unless interim relief granted, “it
25   can fairly be anticipated that the unlawfully laid-off and discharged employees will find
     new jobs elsewhere); accord Aguayo, 853 F.2d at 749.
26   46
        Cf. Radio Officers’ Union, 347 U.S. at 40 (“The policy of the Act is to insulate
27   employees’ jobs from their organizational rights. … to allow employees to freely exercise
     their right to join unions … without imperiling their livelihood.”); Jones & Laughlin Steel
28

                                                 - 27 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 36 of 43 Page ID #:3035



1    will defeat the nascent campaigns at UT and RR, and thwart the Board’s certification of
2    the Union at UI and frustrate the employees’ choice to be represented there. The Board’s
                                           47
3    order will be an “empty formality.”
4          The egregious nature of the mass layoffs is compounded by Respondents’ failure
5    to engage in good-faith bargaining for an initial contract covering the Unit at UI. 48 As
6    recognized by the Ninth Circuit, this “delay in bargaining weakens support for the union,
7    and a Board order cannot remedy this diminished level of support.” 49 This is particularly
8    true in this case, where the Union is newly certified and has yet to prove its worth to the
9    Unit. 50 Absent immediate relief requiring, inter alia, good faith bargaining, Respondents
10   will defeat the Union by virtue of its illegal conduct. 51 In addition, while Respondents are
11
12
13
14
15   Corp., 301 U.S. at 34 (“collective action would be a mockery if representation were made
     futile by interference with freedom of choice.”).
16   47
        Angle, 382 F.2d at 660.
     48
17      See Small v. Avanti Health Sys., LLC, 661 F.3d 1180, 1191 (9th Cir. 2011) (“failure to
     bargain will likely cause a myriad of irreparable harms”); Louisiana-Pacific Corp. v.
18   NLRB, 858 F.2d 576, 578, 579 (9th Cir. 1988) (illegal “repudiation of the bargaining
19   obligation” is “a serious unfair labor practice” that “disrupts the employees’ morale,
     deters their organizational activities, and discourages their membership in unions”),
20   quoting Franks Bros. Co. v. NLRB, 321 U.S. 702, 704 (1944).
     49
21      Small, 661 F.3d at 1192. See also Asseo v. Pan Am. Grain Co., 805 F.2d 23, 26–27 (1st
     Cir. 1986) (“Employee interest in a union can wane quickly as working conditions remain
22   apparently unaffected by the union or collective bargaining.”) (quoting Electrical
23   Workers v. NLRB, 426 F.2d 1243, 1249 (D.C. Cir. 1970)).
     50
        See Arlook v. S. Lichtenberg & Co., 952 F.2d 367, 373 (11th Cir. 1992) (bargaining
24   units are “highly susceptible to management misconduct” where union was recently
25   certified and employees are bargaining for first contract).
     51
        See Small, 661 F.3d at 1193 (“[w]ith only limited support . . . the [u]nion will be unable
26   to bargain effectively regardless of the ultimate relief granted by the Board”); Frankl I,
27   650 F.3d at 1362 (“the result of an unremedied refusal to bargain with a union, standing
     alone, is to discredit the organization in the eyes of the employees, to drive them to a
28   second choice, or to persuade them to abandon collective bargaining altogether”).
                                                - 28 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 37 of 43 Page ID #:3036



1    benefiting from its unlawful refusal to bargain, the Unit is forever losing the benefits of
2    collective bargaining and representation by their chosen Union. 52
3          Immediate reinstatement of the discriminatees to UI, UT, and RR, and a court
4    order requiring UI to bargain with the Union in good faith in the UI unit offers the best
                                           53
5    chance of avoiding this unjust result. Because fear of retaliation may completely
6    extinguish employee willingness to support the Union by the time a Board order issues,
7
8
     52
9       See Frankl I, 650 F.3d at 1363; Rubin v. Hospital of Barstow, 2016 WL 4547152 at *6
     (C.D. Cal. 2016) (“[f]ailure to bargain in good faith threatens industrial peace, deprives
10   employees of a wide range of economic and non-economic[] benefits brought about by
11   labor unions, and also weakens support for a union in a way that cannot be remedied by
     subsequent relief”) (citing Small, 661 F.3d at 1192).
12   53
        Angle, 382 F.2d at 661 (interim reinstatement is “best visible means” of rectifying chill
13   of protected activity); Schaub, 250 F.3d at 971 (interim reinstatement of discharged union
     activist “combats the substantially diminished prospects of unionizing [the employer] if
14   [the discriminatee] were not to return until after the Board reached a final resolution of
15   th[e] case”); Vista Del Sol Health Services, 80 F. Supp. 3d at 1106 (interim reinstatement
     “will undoubtedly serve to revive the union's organizational campaign”).
16   In order to accomplish interim reinstatement at UI, Respondents must restore the lawful
17   status quo with regard to the level of employee driver work at that entity. See Aguayo,
     129 F. Supp.2nd at 1277-78 (where employer terminated majority of workforce and
18   moved production to Mexico following vote in favor of union, injunctive relief granted to
19   restore status quo and prevent the employer from relocating); Denholm v. Smyrna Ready
     Mix Concrete, 2021 WL 297571, *12 (E.D. Ky. 2021) (“restore Respondent's
20   Winchester, Kentucky facility to the status quo that existed prior to January 7, 2020,
21   including transferring back work and reinstating employees”); Bernstein v. Carter & Sons
     Freightways, Inc., 983 F. Supp. 994, 997, 1007 (D. Kan. 1997) (where employer
22   subcontracted operations during union organizing campaign and argued that it considered
23   closure prior to the onset of union activities, employer ordered to restore operations and
     reinstate discriminatees on an interim basis); Dunbar v. Carrier Corp., 66 F. Supp. 2d
24   346, 353-54 (N.D.N.Y. 1999) (where employer unlawfully insisted to impasse during
25   bargaining and was in process of relocating unit work to newly-purchased facility,
     employer ordered to cease and desist from relocating and to affirmatively restore
26   bargaining unit work). If a downturn in business prevents complete restoration of the
27   lawful status quo in this regard, Respondents must place those discriminatees that it is
     unable to reinstate on a preferential hiring list. See Int’l Shipping Agency, Inc., 369
28   NLRB No. 79, slip op. at 7.
                                                 - 29 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 38 of 43 Page ID #:3037



1    interim reinstatement, including of discharged employees Ledesma and Mallard, is
                                                                                        54
2    necessary now to erase the chill before it is too late to prevent remedial failure. It will
3    mitigate the chilling effect on the organizing campaigns by sending an affirmative signal
4    that the Union, the Board, and the courts will timely protect employees if they face
5                                          55
     retaliation for supporting the Union. Similarly, immediate good-faith bargaining at UI,
6    including providing relevant requested information, will prevent disaffection in that unit
7    and preserve the Union’s ability to negotiate effectively for a first contract.56 Indeed, a
8    majority of the Unit remains interested in being represented by the Union, and in fact
9    recently protested together in front of SCE’s yard. The Union also remains in touch with
10   many of the UT and RR employees and would be willing to continue organizing those
11   units under the protection of an interim injunction.
12         The balance of harms favors injunctive relief. Respondents will suffer little, if any,
13   harm if injunctive relief is granted. Upon interim reinstatement, Respondents will have
14   the benefit of experienced former employees, 57 whose statutory rights outweigh any
15   employment rights of replacement employees, 58 and it will retain its managerial right to
16
17
18   54
        See Aguayo, 853 F.2d at 746, 749 (eleven members of organizing committee); Pye, 238
19   F.3d at 75 (interim reinstatement of five employee organizers held just and proper);
     Schaub, 250 F.3d at 971 (one employee organizer); Sharp, 225 F.3d at 1135 (six union
20   supporters); Angle, 382 F.2d at 660-61 (four employee organizers); Silverman, 1986 WL
21   15735, *1 (six union activists); Vista Del Sol Health Services, 80 F. Supp. 3d at 1108
     (ordering interim reinstatement).
22   55
        See Aguayo, 853 F.2d at 750 (interim reinstatement “would revive the union’s
23   organizational campaign”); Pye, 238 F.3d at 75 (interim reinstatement of union
     supporters appropriate to preserve “spark to unionize”); Kaynard, 625 F.2d at 1053
24   (reinstatement of “active and open” union supporters just and proper to avoid “serious
25   adverse impact on employee interest in unionization”).
     56
        See Scott, 241 F.3d at 669 (“[s]uccessful bargaining could restore the employees’
26   interest in the Union”); Frankl II, 693 F.3d at 1066 (information).
     57
27      See Eisenberg v. Wellington Hall Nursing Home, Inc., 651 F.2d 902, 906 (3d Cir.
     1981).
28   58
        See Aguayo, 853 F.2d at 750; Pye, 238 F.3d at 73, 75.
                                                 - 30 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 39 of 43 Page ID #:3038



1    impose lawful discipline. 59 In fact, interim reinstatement helps reduce Respondents’
2    ultimate financial liability because it cuts off any continued accrual of backpay. 60
3    Moreover, an interim bargaining order under Section 10(j) is not permanent.61 The order
4    would not compel agreement to any specific term or condition of employment advanced
5    by the Union in negotiations. Rather, it only requires bargaining with the Union in good
6    faith to an agreement or a bona fide impasse. 62 Any agreement reached between the
7    parties under a Section 10(j) decree can contain a condition subsequent to take into
8    account the possibility of the Board’s ultimate refusal to grant a final bargaining order
9    remedy. 63 Also, the costs in terms of time and money spent on collective bargaining is a
10   burden that falls on both parties and does not defeat a request for an interim bargaining
11   order. 64
12          Overstreet v. Gunderson Rail Servs., LLC 65 is distinguishable from this case. In
13   Gunderson, the district court’s order required the respondent to reopen a facility it had
14   already closed. Here, by contrast, the proposed order seeks only to have the Unit
15   reconstituted at a location in or near Compton, CA. Respondents already have one such
16   location—its subsidiary SCE’s facility, which is a mere three miles from the closed
17   Compton facility. 66 Respondents have already admitted it transferred the unit work
18
19
     59
        See Eisenberg, 651 F.2d at 906; Electro-Voice, 83 F.3d at 1573; Pye, 238 F.3d at 75.
20   60
        See Hubbel v. Patrish LLC, 903 F. Supp. 2d 813, 818 (E.D. Mo. 2012).
     61
21      See Seeler v. The Trading Port, Inc., 517 F.2d 33, 40 (2d Cir. 1975) (“there is nothing
     permanent about any bargaining order . . . particularly an interim order which will last
22   only until the final Board decision”).
     62
23      See Overstreet v. Thomas Davis Medical Centers, P.C., 9 F.Supp.2d 1162, 1167 (D.
     Ariz. 1997); Penello v. United Mine Workers, 88 F. Supp. 935, 943 (D.D.C. 1950).
24   63
        See, e.g., Kaynard, 625 F.2d at 1054.
     64
25      See Scott, 241 F.3d at 669.
     65
        587 Fed. App’x 379 (9th Cir. 2014).
26   66
        See Int’l Shipping Agency, Inc., 369 NLRB No. 79, slip op. at 7 (“We shall require the
27   Respondent to offer each of the discriminatorily terminated MTS and TTS employees
     reinstatement to any position in its existing operations that he or she is capable of
28   filling”).
                                                 - 31 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 40 of 43 Page ID #:3039



1    formerly performed by the UI Unit to independent contractors at SCE. Indeed, after UI
2    informed Unit employees in advance of the representation election that it would not be
3    renewing the lease at the Compton facility, multiple managers stated that UI was
4    considering basing the Unit employees temporarily or permanently out of the SCE 5
5    Yard. Moreover, as Respondents have not closed the RR Fontana facility or the UT
6    Slover facility, both located in Fontana, CA, Respondents can rehire the discharged
7    drivers at those locations.
8          The other requested relief is also just and proper. A cease-and-desist order is a
9    standard provision in any Section 10(j) preliminary injunction; it is necessary to restrain
10   Respondents from engaging in future unlawful conduct and assures employees that their
11   rights will be protected. 67 The employees will not feel free to exercise their statutory
12   rights absent interim rescission of the discriminatory suspension issued to Ledesma. 68
13   Reading of the district court’s order in front of the employees and a representative of the
14   Board is an “effective but moderate way to let in a warming wind of information and,
                                    69
15   more important, reassurance.” Relatedly, posting the order during the pendency of the
16
17
18
19
20   67
        Paulsen v. PrimeFlight Aviation Servs., Inc., 718 F. App’x 42, 45 (2d Cir. 2017)
21   (summary order); see also, e.g., Hooks v. Ozburn-Hessey Logistics, LLC, 775 F. Supp. 2d
     1029, 1052 (W.D. Tenn. 2011) (cease-and-desist order appropriate “to prevent irreparable
22   chilling of support for the Union among employees and to protect the NLRB’s remedial
23   powers.”).
     68
        See, e.g., Walsh v. Mountain View Care & Rehab. Ctr., LLC, 2019 WL 2865891, at *1-
24   2 (M.D. Pa. July 2, 2019) (interim rescission of discriminatory suspension); Lindsey v.
25   Shamrock Cartage, Inc., 2018 WL 6528432, at *5 (S.D. Ohio 2018) (suspension).
     69
        United Nurses Assocs. of Cal. v. NLRB, 871 F.3d 767, 788-89 (9th Cir. 2017); see also
26   Norelli v. HTH Corp., 699 F. Supp. 2d 1176, 1206-07 (D. Haw. 2010) (ordering reading
27   of court order), aff’d, 650 F.3d 1334 (9th Cir. 2011); Rubin v. Vista del Sol Health
     Services, Inc., 2015 WL 306292, at *2 (C.D. Cal. Jan. 22, 2015); One Call Locators Ltd.,
28   46 F. Supp. 3d at 932.
                                                 - 32 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 41 of 43 Page ID #:3040



1    administrative proceedings, as well as mailing it, will further inform and reassure
2    employees of their rights. 70
3          The passage of approximately nineteen months from Respondents’ mass layoffs
4    does not obviate the need for injunctive relief. This was a complex investigation of
5    violations occurring at more than one location by a group of integrated companies. The
6    Board must have time to “investigate and deliberate” before initiating Section 10(j)
7    proceedings, 71 including investigating the relationship between the companies and
8    Respondents’ financial defenses. Moreover, the passage of time was largely caused by
9    Respondents’ lack of cooperation in the complex investigation. Even after Respondents
10   forced the Region to seek subpoena enforcement in district court for the five issued
11   investigative subpoenas, it then took nearly six months until Respondents finally
12   produced some responsive documents, after which the Region immediately issued
13   complaint. 72 Failing to pursue Section 10(j) relief due to delay caused by Respondents’
14   recalcitrance effectively rewards and encourages such behavior to the detriment of
15   employees’ rights.
16          Even with some passage of time, delay is significant only if the harm has occurred
17   and the parties cannot be returned to the status quo, such that a final Board order is likely
18
19
20
     70
21      See, e.g., Hooks, 775 F. Supp. 2d at 1054 (ordering posting); Norelli, 699 F. Supp. 2d
     at 1207; Denholm, 2021 WL 297571, *12; Mattina v. Chinatown Carting Corp., 290 F.
22   Supp. 2d 386, 396 (S.D.N.Y. 2003) (order mailing).
     71
23      Pate v. Bodega Latina Corporation, 2015 WL 12661924 at *6 (C.D. Cal. 2015) (citing
     Aguayo, 853 F.2d at 750. See also Pascarell, 904 F.2d at 881 (Board requires time to
24   thoroughly investigate unlawful activity); Muffley v. Spartan Mining Co., 570 F.3d 534,
25   539, 544–45 (4th Cir. 2009) (“[c]omplicated labor disputes like this one require time to
     investigate and litigate”); Maram v. Universidad Interamericana, 722 F.2d 953, 960 (1st
26   Cir. 1983) (the Board “cannot operate overnight”).
     72
27      See Vista Del Sol Health Services, 80 F. Supp. 3d at 1104-5 (Board’s delay
     substantially mitigated by fact that respondent contested investigative subpoenas and
28   forced Board to seek judicial enforcement of the subpoenas).
                                                 - 33 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 42 of 43 Page ID #:3041



1    to be as effective as interim relief. 73 Here, the passage of time has not yet “so weakened
2    the Union that even interim relief could not salvage it.” 74 The majority of the UI unit still
3    desire the Union as their collective bargaining representative and desire to return to work,
4    and the Union also remains in touch with many of the UT and RR employees, who also
5    desire to return. 75 Seeking injunctive relief now, approximately two and a half months
6    after issuance of complaint, can still restore the lawful status quo and fits well within the
7    parameters that the Ninth Circuit and other courts have found appropriate. 76
8          In sum, interim relief will vindicate the employees’ statutory right to a free choice
9    regarding unionization and preserve the Board’s remedial power. In addition, it will serve
10   the public interest by effectuating the will of Congress and ensuring that Respondents’
11   unfair labor practices do not permanently succeed. 77
12
13
14
15
16
     73
17      See Aguayo, 853 F.2d at 750; Gottfried v. Frankel, 818 F.2d 485, 495 (6th Cir. 1987).
     74
        Arlook, 952 F.2d at 374.
18   75
        Rubin v. Hospital of Barstow, Inc., 2016 WL 4547152 at *6 (“[w]here the union
19   remains willing to represent the employees and bargain on their behalf during an interim
     bargaining order, as is the case here, interim relief is warranted”).
20   76
        See Frankl I, 650 F.3d at 1363-1365 (Section 10(j) petition filed 16 months after
21   complaint issued); Overstreet ex rel. NLRB v. El Paso Disposal, LP, 625 F.3d 844, 856
     (5th Cir. 2010) (affirming injunction despite nineteen-month passage of time between
22   initial complaint and 10(j) petition); Muffley, 570 F.3d at 544–45 (eighteen-months
23   between issuance of complaint and request for relief under 10(j) did not render injunction
     inappropriate); Bloedorn, 276 F.3d at 299 (injunction issued more than 2 years after
24   violation); Hirsch v. Dorsey Trailers, 147 F.3d 243, 248-49 (3d Cir. 1998) (14-month
25   passage of time).
     77
        See Frankl I, 650 F.3d at 1365 (“In § 10(j) cases, the public interest is to ensure that an
26   unfair labor practice will not succeed….”); Pye, 238 F.3d at 75 (“Section 10(j) interim
27   relief is designed to prevent employers from using unfair labor practices in the short run
     to permanently destroy employee interest in collective bargaining.”); Asseo, 805 F.2d at
28   28 (“[T]he public has an interest in ensuring that the purposes of the Act be furthered.”).
                                                 - 34 -
 Case 2:21-cv-05683-MCS-JC Document 15 Filed 07/20/21 Page 43 of 43 Page ID #:3042



1                                        V. CONCLUSION
2          Interim relief is just and proper to prevent further frustration of the policies and
3    remedial purposes of the Act. Petitioner has shown that it has a strong likelihood of
4    success on the merits and that irreparable harm is clear. The balance of equities and
5    public policy favor an injunction. Unless enjoined by this Court, Respondent’s multiple
6    unfair labor practices will continue to undermine the employees’ statutory rights and the
7    Board’s remedial powers. Accordingly, Petitioner respectfully requests that this Court
8    grant the requested relief.
9
10   Dated at Los Angeles, California, this 20th of July, 2021.
11
12                                                 Respectfully submitted,
13
14                                                 /s/ Molly Kagel
15                                                 Molly Kagel
                                                   Counsel for Petitioner
16
                                                   National Labor Relations Board, Region 21
17                                                 312 North Spring Street, 10th Floor
                                                   Los Angeles, CA 90012
18
                                                   Telephone: 213-634-6511
19                                                 Fax: (213) 854-2778
                                                   Email: molly.kagel@nlrb.gov
20
21
22
23
24
25
26
27
28

                                                - 35 -
